DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/09/2016. It is noted, however, that applicant has not filed a certified copy of the JP-2016-045223 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/09/2016. It is noted, however, that applicant has not filed a certified copy of the JP-2016-045252 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figure 3 recites “half flying” and “deep flying” and appears should instead recite “half frying” and “deep frying”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension plate disposed in at least one ejection port provided on the bottom portion of the frying oil tank in the upstream portion thereof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures 3 and 4 show extension plate 6 and ejection port 13.  It is not clear that extension plate 6 is within ejection port 13.  It is unclear what all is being considered the ejection port. It is noted that the specification recites that the extension plate 6 can be in the ejection port (PGPUB paragraph [0074]) and on the ejection port (PGPUB specification [0077]) and it appears Figs. 3 and 4 .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear what is meant by “the frying oil ejected from the ejection port flows in from left and right sides of the extension plate”. It is noted that paragraph [0076] of the PGPUB specification discloses that the “voids through which the frying oil can be distributed are provided on left and right sides of the extension plate.”  Since the oil is being distributed to the tank the limitation has been interpreted as “the frying oil ejected from the ejection port flows in to the tank from left and right sides of the extension plate”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki JP H05328923 (USPTO Translation) in view of Sakurazawa JP 2004229906 (Google Patents Translation).
Regarding claim 1, Yamazaki discloses a method of producing a fried noodle lump by dipping, in frying oil (17) held in a frying oil tank (16), a retainer (11) holding a group of noodle strings (12) having been gelatinized ([0031], [0041], [0042]), comprising a first conveying of the retainer holding the group of noodle strings so that the group of noodle strings in the retainer is partially dipped at a lower part of the group of noodle strings, in the frying mold held in the frying tank and passes through the frying oil horizontally relative to a surface of the frying oil (Fig.1, Fig. 4, [0016], [0032], [0037]). 
Yamazaki discloses that following the first conveying, the method comprises a second conveying of the retainer holding the group of noodle strings so that a whole part of the group of noodle strings is dipped in the frying oil held in the frying oil tank (Fig. 1, [0038]).
Yamazaki discloses providing an ejection port (circulation port 21) in the bottom of portion of the frying oil tank in an upstream portion of the frying tank (Fig. 3).
Claim 1 differs from Yamazaki in the recitation that a flow rate of the frying oil supplied from an ejection port provided on a bottom portion of the frying oil tank in an upstream portion thereof in a conveying direction of the retainer is in a range of 90% or less of a flow rate of the frying oil supplied from an ejection port provided on a bottom portion of the frying oil tank in a downstream portion thereof in the conveying direction. 
Sakurazawa discloses a frying tank for frying noodles in a retainer comprising supplying frying oil from an ejection port in an upstream portion of the frying tank and an 
Regarding claim 2, Claim 2 differs from Yamazaki in view of Sakurazawa in the recitation that a dipping ratio of the group of noodle strings in the frying oil in the first conveying is in a range from 10% to 70%, where the dipping ratio of the group of noodle strings is a ratio expressed in percentage obtained by dividing a height from a bottom of the retainer to a surface level of the frying oil by a height of the group of noodle strings. However, Yamazaki discloses partially submerging the noodles in the frying oil (Fig. 4a) and discloses that the submersion depth of the retainer can be adjusted to achieve a desired compactness of the noodles ([0042], Table 1). It would have been obvious to one of ordinary skill in the art to adjust the submersion depth of the noodles and subsequently the dipping ratio as claimed, in the partial submersion step to achieve a 
Regarding claim 3, claim 3 differs from Yamazaki in view of Sakurazawa in the recitation that a surface level of the frying oil in the upstream portion of the frying oil tank is lower than a surface level in a downstream portion of the frying oil tank. However it is noted that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (MPEP 2144.04.IV.A). Nevertheless, Sakurazawa discloses the temperature of the downstream portion of the tank can be higher than the upstream portion (here even in the same oil tank, the temperature on the downstream side is higher than the upstream side between the upstream side and the downstream side of noodle mass transport so that the temperature rise during the frying process can be finely stepped) (‘906, Google Patents Translation, [0011]). Sakurazawa also discloses supplying a smaller amount of oil for lower temperature and higher amount of oil for a higher temperature (17A is set to lowest temperature and oil at a predetermined temperature is supplied with the smallest supply amount, 17C is set to the highest processing temperature and is provided with the largest supply amount of oil, the supply amount is set by adjusting the opening of the valve) (‘906, Google Patents Translation, [0010], [0011]) (the amount of oil supplied to the oil tanks 17A to 17C is adjusted to control the frying processing temperature in each oil tank…the temperature of the frying process in each oil tank may be controlled) ([0018]). It would have been obvious to one of ordinary skill in the art to provide a 
Regarding claim 12, Yamazaki in view of Sakurazawa discloses that a time of the first conveying is in a range from 10 seconds to 30 seconds (when the mold is partially submerged frying oil is simultaneously added on top of the mold frames over a specific period of time and then after a fryer lid is placed on top of the mold frames and the entire mold frames will be submerged) (‘923, [0012]) (the period of time for adding oil simultaneously to the partial dipping includes 5 to 60 seconds therefore it is obvious that the partial dipping can occur from 5 to 60 seconds) (‘923, [0014], [0049], claim 1 and 4). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." (MPEP 2144.05.I).
Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki JP H05328923 (USPTO Translation) in view of Sakurazawa JP 2004229906 (Google Patents Translation) in view of Wright US 4,020,189.
Regarding claim 4, claim 4 differs from Yamazaki in view of Sakurazawa in the recitation that the supply amount of the frying oil to be supplied to the frying oil tank is controlled based on a surface level of the frying oil in a region of the frying oil tank where the first conveying is carried out.
Wright discloses a frying oil tank comprising an oil leveling device 86 connected to a remote sensing device which measures the level of cooking oil in the tank. Wright discloses that should the remote sensing device be activated in response to a level below a preselected level, cooking oil will be introduced into the tank until the preselected level is reached (col. 6, lines 24-37). It would have been obvious to one of ordinary skill in the art to modify Yamazaki in view of Sakurazawa such that the supply amount of the frying oil to be supplied to the frying oil tank is controlled based on a surface level of the frying oil in a region of the frying oil tank where the first conveying is carried out as suggested by Wright in order to ensure that the oil is at a suitable level for the frying process of the first conveying. 
Regarding claim 10, claim 10 differs from Yamazaki in view of Sakurazawa in the recitation that an extension plate is disposed in at least one ejection port provided on the bottom portion of the frying oil tank in the upstream portion thereof so as to prevent the frying oil flowing in the frying oil tank from directly hitting the container.
Wright discloses a frying tank having an extension plate (plate 22) is disposed in at least one ejection port provided on the bottom portion of the frying oil tank in the upstream portion thereof (Fig. 2, 3) (col. 3, lines 47-58, col. 5, lines 7-20) in order to serve as an oil distribution means. Wright discloses that the extension plate (baffle plate 22) can alter the hydraulic effect of the cooking oil and discloses that reducing the velocity of the cooking oil through the kettle eliminates whirlpools and eddy currents (col. 7, lines 27-45). It would have been obvious to one of ordinary skill in the art to modify Yamazaki in view of Sakurazawa such that an extension plate is disposed in at least one ejection port provided on the bottom portion of the frying oil tank in the 
Regarding claim 11, Yamazaki in view of Sakurazawa in view of Wright discloses that the extension plate comprises a plurality of holes (plate 22 has a plurality of orifices) (‘189, Fig. 3, col. 3, lines 47-58), and that the frying oil ejected from the ejection port flows in from left and right sides of the extension plate (22) (oil exits the oil inlet and flows through left and right sides of the extension plate and subsequently into the frying tank) (Fig. 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and a new grounds of rejection has been made based on Yamazaki.
In response to Applicant’s arguments that Sakurazawa does not provide any guidance for those skilled in the art to alter the flow rate of the frying oil in the upstream portion relative to the downstream portion to be in a range of 90% or less as recited in claim 1, this argument has not been found persuasive, it is first noted that PGPUB specification of the invention at paragraphs [0068] discloses that “the flow rates of the frying oil supplied to the upstream portion and downstream portion of the frying oil tank are controlled as described above, an average temperature of the frying oil in the upstream portion is lower by 10 °C to 35 °C than an average temperature of the frying oil in the downstream portion” and Sakurazawa discloses a frying tank for frying noodles in a retainer comprising supplying frying oil from an ejection port in an upstream portion of the frying tank and an ejection port in a downstream portion of a frying tank, where the supply amount is set by adjusting the opening of the valve) (‘906, Google Patents Translation, [0010], [0011]) (the amount of oil supplied to the oil tanks 17A to 17C is adjusted to control the frying processing temperature in each oil tank…the temperature of the frying process in each oil tank may be controlled) ([0018]).  Sakurazawa discloses that the method uniformly fries the noodle lump (‘906, Google Patents Translation [0013], [0017], Abstract). Thus, Sakurazawa recognizes that the temperature of the upstream and downstream portions of a frying tank can be controlled by controlling the supply of oil to the upstream and downstream portions of the frying tank, which is applicant’s reason for adjusting the flow rates as well. 
In response to applicant's argument on pg. 9 of the arguments that Sakurazawa does not recognize the effect of the flow rate of the frying oil in the upstream portion being not larger than 90% of that of the downstream portion, it is noted that the reference already suggests that the flow rate of the upstream portion should be less 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                  



/VIREN A THAKUR/Primary Examiner, Art Unit 1792